NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 6/27/2022. Currently, claims 1-19 are pending. No claims have been withdrawn, cancelled or added.

Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 6/27/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that the prior art does not teach or disclose, alone or in combination, inter alia, at least one of the plate middle portion of the inner reinforcing plate or the outer reinforcing plate having a middle collar portion extending in a direction that is away from the casing segment and does not extend into the cutout, as recited in claims 1 and 19 (applicant’s remarks pages 1-2). Claims 2-18 depend, directly or indirectly from claim 1. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635

/JAMES M FERENCE/Primary Examiner, Art Unit 3635